 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   ALVIN JONES,                  ) NO. CV 18-6723-CJC(E)
                                   )
12                   Petitioner,   )
                                   )    ORDER ACCEPTING FINDINGS,
13        v.                       )
                                   )    CONCLUSIONS AND RECOMMENDATIONS
14   SCOTT KERNAN, Secretary       )
     California Department of      )    OF UNITED STATES MAGISTRATE JUDGE
15   Corrections and               )
     Rehabilitation,               )
16                                 )
                     Respondent.   )
17   ______________________________)

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Petition, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.     The Court accepts

21   and adopts the Magistrate Judge’s Report and Recommendation.

22

23         IT IS ORDERED that Judgment be entered denying and dismissing

24   the Petition without prejudice.

25   ///

26   ///

27   ///

28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2   the Magistrate Judge’s Report and Recommendation and the Judgment

 3   herein on Petitioner and counsel for Respondent.

 4

 5        LET JUDGMENT BE ENTERED ACCORDINGLY.

 6

 7             DATED: January 7, 2019.

 8

 9

10                              ___________________________________
                                          CORMAC J. CARNEY
11                                  UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         2
